

Exhibit 10.14.4
Michael L. Corbat
 
Citigroup Inc.
 [a10154exhibitrobertjo_image1.jpg]
Chief Executive Officer
 
399 Park Avenue
 
 
New York. NY 10022



December 13, 2013


Dr. Robert L. Joss
84 Euclid Avenue
Atherton, CA 94027


Re: Consulting Agreement Renewal


Dear Bob:


This letter sets forth our mutual understanding that the Consulting Agreement
dated April 5, 2010, as amended as of October 28, 2010, January 1, 2012, and
December 12, 2012 between you and Citigroup Inc. (the “Consulting Agreement”)
shall continue in effect on the same terms and conditions from January 1, 2014
through March 31, 2014 (the “2014 Term”) with the following changes to
paragraphs 1 and 2 of the Consulting Agreement. We expect to call on you to
perform the Services (as defined in the Consulting Agreement) for a minimum of
approximately four days during the 2014 Term, and you will be paid Eighty-Seven
Thousand Five Hundred dollars ($87,500) for Services performed during the 2014
Term.


If this arrangement is acceptable to you, please sign and return one copy of
this letter to me.












Citigroup Inc.                        






By: /s/ Michael L. Corbat    
By: /s/ Dr. Robert L/ Joss
Michael L. Corbat
Dr. Robert L. Joss    
Chief Executive Officer
 

    


